[a2016630exhibit1017001.jpg]
KNOWLES CORPORATION ADDENDUM TO STOCK OPTION AGREEMENT AND RESTRICTED STOCK UNIT
AWARD AGREEMENT FOR NON-US EMPLOYEES This Addendum includes additional terms and
conditions that govern your award (or awards) under the Plan Stock Options as
provided under the Stock Option Agreement and Restricted Stock Units ("RSUs")
and as provided under the Restricted Stock Unit Agreement. Stock Option Awards
and RSU Awards are collectively referred to herein as "awards" and the related
award agreements under which the awards are made are collectively referred to
herein as the "award agreements." References contained herein to the
aforementioned forms of award do not signify that you have been granted any
particular form of award, nor should these references be construed as a promise
to grant you awards of any type in the future. The applicable award agreement,
together with this Addendum, and the Plan are the terms and conditions of your
award. To the extent that this Addendum amends, deletes or supplements any terms
of the applicable award agreement or Plan, this Addendum shall control. Certain
capitalized terms used but not defined in this Addendum have the meanings set
forth in the Plan and/or the applicable award agreement. Section I of this
Addendum includes special terms and conditions that govern awards outside of the
United States. Section II of this Addendum includes special terms and conditions
that govern awards in specific countries listed therein. This Addendum also
includes information regarding exchange controls, taxation of awards and certain
other issues of which you should be aware with respect to your participation in
the Plan. The information is based on the securities, exchange control, tax and
other laws concerning the awards in effect as of April 2016. Such laws are often
complex and change frequently; the information may be out of date at the time
you exercise your Stock Option awards (if any have been granted to you), vest in
any award granted to you, or sell any shares of Common Stock ("shares") of
Knowles Corporation ("Knowles") that you may have acquired under the Plan. As a
result, Knowles strongly recommends that you not rely on the information noted
herein as the only source of information relating to the consequences of your
participation in the Plan. In addition, this Addendum is general in nature, does
not discuss all of the various laws, rules and regulations which may apply to
your particular situation and Knowles does not assure you of any particular
result. Accordingly, you are strongly advised to seek appropriate professional
advice as to how the relevant laws in your country apply to your specific
situation. If you currently reside in a country but are considered a citizen or
resident of another country for purposes of the country in which you reside, if
you change your country of citizenship or residence during the term of your
award, the information contained in this Addendum may not be applicable or the
provisions with respect to more than one country may apply. I. General Terms and
Conditions – All Participants Located Outside of the United States 1. Nature of
Grant. In accepting the award, you acknowledge and agree that: (a) Your
participation in the Plan is voluntary and the award is voluntary and occasional
and does not create any contractual or other right to receive future awards, or
benefits in lieu of awards even if awards have been awarded repeatedly in the
past; (b) All decisions with respect to future awards, if any, shall be at the
sole discretion of Knowles; (c) The award and the shares acquired under the Plan
are extraordinary items that (i) do not constitute compensation of any kind for
services of any kind rendered to Knowles or an affiliate, and (ii) are outside
the scope of your employment or service contract, if any;



--------------------------------------------------------------------------------



 
[a2016630exhibit1017002.jpg]
(d) The award, and the shares acquired under the Plan, are not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy or end of
service payments, bonuses, long-service awards, pension, retirement or welfare
benefits or similar payments, and in no event should be considered as
compensation for, or relating in any way to, past services for Knowles or any
affiliate; (e) The award and your participation in the Plan shall not be
interpreted to form an employment or service contract with Knowles or any
affiliate; (f) The future value of the underlying the shares is unknown and
cannot be predicted with certainty; (g) The value of the shares acquired under
the Plan may increase or decrease in value and the value at any time cannot be
predicted with any certainty; you may find additional information regarding
Knowles, the shares, and the risks related to an investment therein, in
Knowles’s filings with the United States Securities and Exchange Commission (the
“SEC”), copies of which are available free of charge on the Investor Relations
page of the Knowles website
(http://investor.knowles.com/phoenix.zhtml?c=252194&p=irol-sec); (h) In
consideration of your award, no claim or entitlement to compensation or damages
shall arise from termination of the award or from any diminution in value of the
award (or shares acquired under the Plan) resulting from termination of your
employment or continuous service by Knowles or any affiliate (for any reason
whatsoever and whether or not in breach of applicable labor laws) and in
consideration of the grant of the award, you irrevocably release Knowles and any
affiliate from any such claim that may arise; if, notwithstanding the foregoing,
any such claim is found by a court of competent jurisdiction to have arisen, you
shall be deemed irrevocably to have waived your entitlement to pursue or seek
remedy for any such claim; (i) Except as may be determined by the Committee and
except as otherwise provided in Section 37 of the Plan, in the event of the
termination of your employment (whether or not in breach of local labor laws),
your right to receive awards and to continue to vest in your award will
terminate effective as of the date you are no longer actively employed by
Knowles or an affiliate and will not be extended by any notice period mandated
under local law. Furthermore, in the event of termination of employment (whether
or not in breach of local labor laws), the Committee shall have the exclusive
discretion to determine when you are no longer actively employed for purposes of
your award; (j) The award and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability of Knowles or any affiliate; (k) Knowles is not providing
any tax, legal or financial advice, nor is Knowles making any recommendations
regarding your participation in the Plan or your acquisition or sale of the
underlying shares, if any; (l) You are hereby advised to consult with your own
personal tax, legal and financial advisors regarding your participation in the
Plan before taking any action related to the Plan; (m) All determinations with
respect to any future awards under the Plan, including, but not limited to, the
times when awards may be granted, the form of such awards and all terms thereof,
will be at the sole discretion of Knowles; (n) By accepting this award you
understand that you have no claim or entitlement to compensation or damages
arises from the expiration, termination or forfeiture of the award or any
portion thereof, nor from any diminution in value of the award or the shares;
you irrevocably release Knowles and its affiliates, including your employer (if
any) from any such claim; you acknowledge that you have no right to bring a
claim or to receive damages in connection with the loss of any potential profit
in the award and/or shares issuable in connection with the award; such a claim
will not constitute an element of damages in the event of a the termination of
your employment or other service to Knowles or any affiliate for any reason,
even if the termination is in violation of an obligation of Knowles or an
affiliate, to you; (o) You shall bear any and all risk associated with the
exchange of currency and the fluctuation of currency exchange rates in
connection with the award and the shares, including, without limitation, the
exercise of any Stock Options and the sale of any shares acquired in connection
with the award (“Currency Exchange Risk”), and you further agree that you hereby
waive and release Knowles and any and all affiliates from any claims arising out
of Currency Exchange Risk; (p) You agree that it is your responsibility to
comply, and that you shall comply, with any and all exchange control
requirements applicable to the award, including the exercise of any Stock
Options or the sale of any shares acquired in connection with the Plan and any
resulting funds including, without limitation, reporting or repatriation
requirements; and



--------------------------------------------------------------------------------



 
[a2016630exhibit1017003.jpg]
(o) You acknowledge and understand that the laws of the country in which you are
working at the time of grant of the award, vesting or lapse of restrictions
applicable to the award and/or the subsequent sale of shares acquired pursuant
to the Plan may subject to additional procedural or regulatory requirements
(including any rules or regulations governing securities, foreign exchange, tax,
labor or other matters); you are solely responsible for compliance with such
legal or regulatory requirements relating to your receipt or holding of the
award in your country and the ownership and possible sale of any shares issued
to you under the Plan. 2. Tax Withholding You acknowledge that, regardless of
any action Knowles or (if different) your employer takes with respect to any or
all income tax, social insurance, payroll tax, fringe benefits tax, payment on
account or other tax-related withholding (the “Tax-Related Items”), the ultimate
liability for all Tax-Related Items legally due by you or deemed applicable by
Knowles and/or your employer in their discretion to be an appropriate charge to
you, is and remains your responsibility and may exceed the amount actually
withheld by Knowles or your employer. You further acknowledge and agree that
Knowles and/or your employer may, if Knowles and/or your employer so determine,
offset any employer tax liabilities deemed applicable to you by reducing the
shares deliverable to you under the Plan. You further acknowledge that Knowles
and/or your employer (i) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the award,
including the grant, vesting or settlement of the award, the exercise of Stock
Options (as applicable), or the subsequent sale of any shares acquired under the
Plan and the receipt of any dividends; and (ii) do not commit to and are under
no obligation to structure the terms of the award or any aspect of the award to
reduce or eliminate your liability for Tax-Related Items or achieve any
particular tax result. Further, if you have become subject to Tax-Related Items
in more than one jurisdiction between the grant date and the date of any
relevant taxable event, you acknowledge that Knowles and/or your employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction. Knowles will not issue any
shares or cash payable in connection with any award under the Plan until you
satisfy the tax withholding obligation with respect to awards under the Plan.
You acknowledge that, without notice, Knowles has the right to retain without
notice from shares or cash issued under the award, other awards under the Plan,
or from salary or other amounts payable to you, shares or cash having a value
sufficient to satisfy the tax withholding obligation. To avoid negative
accounting treatment, Knowles may withhold or account for Tax-Related Items by
considering applicable minimum statutory withholding amounts or other applicable
withholding rates. If the tax withholding obligation is satisfied by withholding
in shares, for tax purposes, you shall be deemed to have been issued the full
number of shares subject to the vested Stock Options and RSUs, as applicable,
notwithstanding that a number of shares are held back solely for the purpose of
paying the Tax-Related Items due as a result of any aspect of your participation
in the Plan. 3. Data Privacy You hereby explicitly and unambiguously consent to
the collection, use and transfer, in electronic or other form, of your Data (as
defined below) by and among, as necessary and applicable, the employer, Knowles
and its affiliates for the exclusive purpose of implementing, administering and
managing your participation in the Plan. You understand that Knowles and the
employer may hold certain personal information about you, including, but not
limited to, your name, home address and telephone number, date of birth, social
security or insurance number or other identification number, salary,
nationality, and job title, any share ownership or directorships held in
Knowles, and details of the awards or other entitlement to shares awarded,
canceled, vested, unvested or outstanding in your favor, for the purpose of
implementing, administering and managing the Plan (“Data”). You understand that
Data may be transferred to any third parties assisting in the implementation,
administration and management of the Plan, including the Company’s current
broker for the Plan, Merrill Lynch and Plan administrator, Stock & Option
Solutions, together with their affiliates, and any successors thereto, that
these recipients may be located in your country or elsewhere, including outside
the European Economic Area, and that the recipients’ country may have different
data privacy laws and protections than your country. You authorize the
recipients to receive, possess, use, retain and transfer the Data, in electronic
or other form, for the purposes of implementing, administering and managing your
participation in the Plan, including any requisite transfer of such Data as may
be required to a broker or other third party with whom you may elect to deposit
any shares acquired under the Plan. You understand that you may request a list
with the names and addresses of any potential recipients of the Data by
contacting your local human resources representative. You understand that you
are providing the consent herein on a voluntary basis and that refusing to give
your consent or revoking your consent will not adversely affect your employment
status, service or career with the employer. You understand, however refusing or
withdrawing your consent may result in Knowles refraining from granting you
awards in the future. Further, you understand that refusing or withdrawing such
consent may affect your ability to participate in the Plan and to receive the
benefits of your award. In addition, you understand that Knowles and its
affiliates have separately implemented procedures for the handling of Data,
which permits Knowles to use the Data in the manner set forth above
notwithstanding your withdrawal of such consent. You understand that Data shall
be held as long as



--------------------------------------------------------------------------------



 
[a2016630exhibit1017004.jpg]
is reasonably necessary to implement, administer and manage your participation
in the Plan, and you may, at any time, view Data, request additional information
about the storage and processing of Data, require any necessary amendments to
Data or refuse or withdraw the consents herein, in any case without cost, by
contacting in writing your local human resources representative. You understand,
however, that refusing or withdrawing such consent may affect your ability to
participate in the Plan. For more information on the consequences of refusal to
consent or withdrawal of consent, you understand that you may contact your local
human resources representative. 4. Language. By accepting the award, you confirm
(a) having read and understood the documents relating to the Plan and the award,
including, without limitation, this Addendum and the award agreement, which were
provided to you in English, and (b) that you have agreed to waive any
requirement for Knowles to provide these documents in any other language. If you
have received this Addendum or any other document, including any website or
electronic communication related to the award related to the Plan translated
into a language other than English and if the meaning of the translated version
is different than the English version, the English version will control. 5.
Governing Law and Forum. This Section supplements Section 54 of the Plan. You
and Knowles agree that all rights under the award agreement and this Addendum
shall be construed with and governed by the laws of the State of Illinois and
that all claims arising hereunder shall be heard or determined in any state or
federal court sitting in Illinois, and you and Knowles agree to submit to the
jurisdiction of such courts, to bring all such actions or proceedings in such
courts and to waive any defense of inconvenient forum to such actions or
proceedings. A final judgment in any action or proceeding so brought shall be
conclusive and may be enforced in any manner provided by law. 6. Imposition of
Other Requirements. Knowles reserves the right to impose other requirements on
your participation in the Plan, on the awards and on any shares acquired under
the Plan, to the extent Knowles determines it is necessary or advisable to
comply with local law or facilitate the administration of the Plan, and to
require you to sign any agreements or undertakings that may be necessary to
accomplish the foregoing. 7. Securities Law Notice (Applicable to Stock Options
and RSUs). The awards have not been authorized or approved by any applicable
securities authorities and may have been offered pursuant to an exemption from
registration in your local jurisdiction. Similarly, no prospectus or similar
offering or registration document has been prepared, authorized or approved by
any applicable securities authorities in your jurisdiction. The grant of awards
is being made only to employees of Knowles or its affiliates and does not
constitute and is not intended to be an offering to the public. For this reason,
you must keep the award agreement and this Addendum confidential and you may not
distribute or otherwise make public any award documentation without the prior
consent of Knowles. Moreover, you may not reproduce (in whole or in part) any
award documentation you receive. In addition, the shares you acquire under the
Plan may be subject to applicable restrictions on resale in your local
jurisdiction. You are encouraged to consult your advisors to ascertain whether
any restrictions or obligations apply to you. You acknowledge that a waiver by
Knowles of the breach of any provision of the award agreement governing your
award or awards and this Addendum shall not operate or be construed as a waiver
of any other provision of the applicable award agreement or this Addendum, or of
any subsequent breach by you. 8. Electronic Delivery and Acceptance. Knowles
may, in its sole discretion, decide to deliver any documents related to current
or future participation in the Plan by electronic means. You hereby consent to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by
Knowles or a third party designated by Knowles. II. Country-Specific Terms and
Conditions and Notifications 1. China Exchange Control Notice Applicable to
Participants who are PRC Nationals subject to SAFE Regulation The Company
reserves the right to impose such requirements and procedures in connection with
the holding of shares and repatriation of share proceeds to China, including,
but not limited to, the requirements and procedures set forth herein. The
Company may, in its discretion, adopt such other procedures with regard to
settlement of awards as it deems appropriate. Until otherwise determined by the
Company, in its sole discretion, you understand and agree that, upon exercise of
your Stock Options, you shall immediately dispose of all of the shares that you
acquire in connection therewith. You understand and agree that upon vesting of
your RSUs, as applicable, the underlying shares may be sold immediately or, at
the Company’s discretion, at a later time. You further agree that the Company is
authorized to designate a broker to assist with the mandatory sale of such
shares (on your behalf



--------------------------------------------------------------------------------



 
[a2016630exhibit1017005.jpg]
pursuant to this authorization), and you expressly authorize such broker to
complete the sale of such shares. You acknowledge that the designated broker
will be under no obligation to arrange for the sale of the shares at any
particular price. Upon the sale of the shares, the Company agrees to pay the
cash proceeds from the sale, less any brokerage fees or commissions, to you in
accordance with applicable exchange control laws and regulations and provided
any liability for Tax-Related Items resulting from the exercise of Stock
Options, and the vesting of RSUs, as applicable, has been satisfied. Due to
fluctuations in the share price and/or the U.S. Dollar exchange rate between the
exercise date (in the case of Stock Options) and the vesting date (in the case
of RSUs), and, if later, the date on which the shares are sold, the sale
proceeds may be more or less than the market value of the shares on the vesting
date. You understand and agree that the Company is not responsible for the
amount of any loss you may incur and that the company assumes no liability for
any fluctuations in the share price and/or U.S. Dollar exchange rate. You
understand and agree that, due to exchange control laws in China, you will be
required to immediately repatriate to China the cash proceeds from the sale of
any shares acquired under the Plan and any dividends received in relation to the
shares. You further understand that, under local law, such repatriation of the
cash proceeds must be effectuated through a SAFE-approved special exchange
control account, and you hereby consent and agree that the proceeds from the
sale of shares acquired under the Plan and any dividends received in relation to
the shares may be transferred to such special account prior to being delivered
to you. The proceeds may be paid to you in U.S. Dollars or local currency at the
Company’s discretion. In the event the proceeds are paid to you in U.S. Dollars,
you understand that you will be required to set up a U.S. Dollar bank account in
China and provide the bank account details to the employer and/or the Company so
that the proceeds may be deposited into this account. In addition, you
understand and agree that you will be responsible for converting the proceeds
into Renminbi Yuan at your expense. If the proceeds are paid to you in local
currency, you agree to bear any currency fluctuation risk between the time the
shares are sold or dividends are paid and the time the proceeds are distributed
to you through any such special account. You agree to bear any currency
fluctuation risk between the time the shares are sold or dividends are received
and the time the proceeds are distributed through any such special exchange
account. Exchange Control Notice Applicable to Participants in the PRC
(Applicable to Stock Options and RSUs) You understand that exchange control
restrictions may limit your ability to access and/or convert funds received
under the Plan, particularly if these amounts exceed US$50,000. You should
confirm the procedures and requirements for withdrawals and conversions of
foreign currency with your local bank prior to exercise (in the case of Stock
Options) and RSU vesting, as applicable. You agree to comply with any other
requirements that may be imposed by the Company in the future in order to
facilitate compliance with exchange control requirements in the Peoples’
Republic of China. Foreign Asset/Account Reporting Information Effective from
January 1, 2014, PRC residents are required to report to SAFE details of their
foreign financial assets and liabilities, as well as details of any economic
transactions conducted with non-PRC residents, either directly or through
financial institutions. Under these new rules, you may be subject to reporting
obligations for the shares or awards, including Stock Options and RSUs, acquired
under the Plan and Plan-related transactions. It is the your responsibility to
comply with this reporting obligation and you should consult your personal tax
advisor in this regard. 2. Denmark Labor Law Acknowledgment This provision
supplements Section I(1) of this Addendum: By accepting the award, you
acknowledge that you understand and agree that the award relates to future
services to be performed and is not a bonus or compensation for past services.
Termination Due to Death Notwithstanding anything to the contrary in the Plan,
the award agreement, or this Addendum, in the event of your death, all RSUs held
by you shall be immediately forfeited upon the date of your death. Stock Option
Act



--------------------------------------------------------------------------------



 
[a2016630exhibit1017006.jpg]
You acknowledge that you received an Employer Statement 1in Danish which sets
forth the terms of the your award. Foreign Bank Account Reporting If you
establish an account holding shares of stock or an account holding cash outside
Denmark, you must report the account to the Danish Tax Administration. The form
which should be used in this respect can be obtained from a local bank. (Please
note that these obligations are separate from and in addition to the obligations
described below.) Exchange Control and Tax Reporting Notification You may hold
shares acquired under the Plan in a safety-deposit account (e.g., a brokerage
account) with either a Danish bank or with an approved foreign broker or bank.
If the shares are held with a non-Danish broker or bank, you are required to
inform the Danish Tax Administration about the safety-deposit account. For this
purpose, you must file a Declaration V (Erklaering V) with the Danish Tax
Administration. Both you and the bank/broker must sign the Declaration V. By
signing the Declaration V, the bank/broker undertakes an obligation, without
further request each year not later than on February 1 of the year following the
calendar year to which the information relates, to forward certain information
to the Danish Tax Administration concerning the content of the safety-deposit
account. In the event that the applicable broker or bank with which the
safety-deposit account is held does not wish to, or, pursuant to the laws of the
country in question, is not allowed to assume such obligation to report, you
acknowledge that you are solely responsible for providing certain details
regarding the foreign brokerage or bank account and any shares acquired at
vesting or exercise, as applicable, and held in such account to the Danish Tax
Administration as part of your annual income tax return. By signing the Form V,
you at the same time authorize the Danish Tax Administration to examine the
account. A sample of the Declaration V can be found at the following website:
www.skat.dk/getFile.aspx?Id=47392. In addition, when you open a deposit account
or a brokerage account for the purpose of holding cash outside of Denmark, the
bank or brokerage account, as applicable, will be treated as a deposit account
because cash can be held in the account. Therefore, you must also file a
Declaration K (Erklaering K) with the Danish Tax Administration. Both you and
the bank/broker must sign the Declaration K. By signing the Declaration K, the
bank/broker undertakes an obligation, without further request each year, not
later than on February 1 of the year following the calendar year to which the
information relates, to forward certain information to the Danish Tax
Administration concerning the content of the deposit account. In the event that
the applicable financial institution (broker or bank) with which the account is
held, does not wish to, or, pursuant to the laws of the country in question, is
not allowed to assume such obligation to report, you acknowledge that you are
solely responsible for providing certain details regarding the foreign brokerage
or bank account to the Danish Tax Administration as part of your annual income
tax return. By signing the Declaration K, you at the same time authorize the
Danish Tax Administration to examine the account. A sample of Declaration K can
be found at the following website:
www.skat.dk/getFile.aspx?Id=42409&newwindow=true. 3. Germany Exchange Control
Notification Cross-border payments in excess of €12,500 in connection with the
purchase or sale of Option Shares under the Plan, must be reported
electronically to the German Federal Bank (Bundesbank). The online filing portal
can be accessed at www.bundesbank.de. No report is required for payments less
than €12,500. 4. India Foreign Assets Reporting Information You must declare
foreign bank accounts and any foreign financial assets (including shares subject
to the awards held outside India) in your annual tax return. It is your
responsibility to comply with this reporting obligation and you should consult
with your personal tax advisor in this regard. Exchange Control Information You
must repatriate any proceeds from the sale of shares acquired under the Plan or
the receipt of any dividends to India within 90 days of receipt. You must obtain
a foreign inward remittance certificate (“FIRC”) from the bank where you deposit
the foreign currency and



--------------------------------------------------------------------------------



 
[a2016630exhibit1017007.jpg]
maintain the FIRC as evidence of the repatriation of funds in the event the
Reserve Bank of India or your employer requests proof of repatriation. 5. Korea
Exchange Control Information To remit funds out of Korea to settle the awards by
a cash-settlement method, you must obtain a confirmation of the remittance by a
foreign exchange bank in Korea. This is an automatic procedure, (i.e., the bank
does not need to approve the remittance and the process should not take more
than a single day). You likely will need to present the bank processing the
transaction supporting documentation evidencing the nature of the remittance. If
you realize US $500,000 or more from the sale of shares, Korean exchange control
laws require you to repatriate the proceeds to Korea within 18 months of the
sale. 6. Malaysia Director Notification Obligation If you are a director of a
Malaysian Affiliate, you are subject to certain notification requirements under
the Malaysian Companies Act. Among these requirements is an obligation to notify
the Malaysian Affiliate in writing when you receive or dispose of an interest
(e.g., an award under the Plan or shares) in the Company or any related company.
Such notifications must be made within 14 days of receiving or disposing of any
interest in the Company or any related company. Insider-Trading Information You
should be aware of the Malaysian insider-trading rules, which may impact your
acquisition or disposal of shares or rights to shares under the Plan. Under the
Malaysian insider-trading rules, you are prohibited from acquiring or selling
shares or rights to shares (e.g., an award under the Plan) when you are in
possession of information which is not generally available and which you know or
should know will have a material effect on the price of shares once such
information is generally available. 7. The Philippines Securities Law
Information THE SECURITIES BEING OFFERED OR SOLD PURSUANT TO THE AGREEMENT HAVE
NOT BEEN REGISTERED WITH THE PHILIPPINES SECURITIES AND EXCHANGE COMMISSION
UNDER THE SECURITIES REGULATION CODE. ANY FUTURE OFFER OR SALE OF THE SECURITIES
IS SUBJECT TO THE REGISTRATION REQUIREMENTS UNDER THE CODE UNLESS SUCH OFFER OR
SALE QUALIFIES AS AN EXEMPT TRANSACTION. 8. Singapore Securities Law Information
The award is being made in reliance of section 273(1)(f) of the Securities and
Futures Act (Cap. 289) (“SFA”) for which it is exempt from the prospectus and
registration requirements under the SFA. Director Notification Obligation If you
are a director, associate director or shadow director of a Singapore subsidiary
or affiliate of Knowles, you are subject to certain notification requirements
under the Singapore Companies Act. Among these requirements is an obligation to
notify Knowles’s relevant Singapore subsidiary or affiliate in writing when you
receive an interest (e.g., an award or shares) in Knowles or any parent,
subsidiary or affiliate. In addition, you must notify the relevant Singapore
subsidiary or affiliate when you sell shares or shares of any relevant parent,
subsidiary or affiliate (including when you sell shares issued upon vesting and
settlement of the awards). These notifications must be made within two days of
acquiring or disposing of any interest in Knowles or any parent, subsidiary or
affiliate. In addition, a notification of your interests in Knowles or any
parent, subsidiary or affiliate must be made within two days of becoming a
director. 9. Taiwan



--------------------------------------------------------------------------------



 
[a2016630exhibit1017008.jpg]
You understand that the offer of the award has not been and will not be
registered with or approved by the Financial Supervisory Commission of the
Republic of China pursuant to relevant securities laws and regulations and the
award and the shares may not be offered or sold within the Republic of China
through a public offering or in circumstances which constitute an offer within
the meaning of the Securities and Exchange Law of the Republic of China that
requires a registration or approval of the Financial Supervisory Commission of
the Republic of China. You acknowledge and agree that you may be required to do
certain acts and/or execute certain documents in connection with the grant of
the award, the vesting of the award, exercise of the Stock Options and the
disposition of the resulting shares, including but not limited to obtaining
foreign exchange approval for remittance of funds and other governmental
approvals within the Republic of China. You shall pay your own costs and
expenses with respect to any event concerning a holder of the award, or shares
received upon the vesting thereof. Exchange Control Information If you are a
Taiwan resident (those who are over 20 years of age and holding a Republic of
China citizen’s ID Card, Taiwan Resident Certificate or an Alien Resident
Certificate that is valid for a period no less than one year), you may acquire
and remit foreign currency (including proceeds from the sale of shares) into and
out of Taiwan up to US$5,000,000 per year. If the transaction amount is
TWD$500,000 or more in a single transaction, you must submit a foreign exchange
transaction form and also provide supporting documentation to the satisfaction
of the remitting bank. If the transaction amount is US$500,000 or more, you may
be required to provide additional supporting documentation (including the
contracts for such transaction, approval letter, etc.) to the satisfaction of
the remitting bank. You acknowledge that you are advised to consult the your
personal advisor to ensure compliance with applicable exchange control laws in
Taiwan. 10. United Kingdom Responsibility for Taxes The following provision
supplements Section I(2) of this Addendum: You shall pay to the Company or your
employer any amount of Tax-Related Items that the Company or your employer may
be required to account to HM Revenue & Customs (“HMRC”) with respect to the
event giving rise to the Tax-Related Items (the “Chargeable Event”) that cannot
be satisfied by the means previously described. If payment or withholding of
income tax is not made within ninety (90) days after the Chargeable Event, or,
if the Chargeable Event occurs on or after April 6, 2014, within 90 days after
the end of the UK tax year in which the Chargeable Event occurs or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003, (the “Due Date”), you agree that the amount of any
uncollected income tax shall (assuming you are not a director or executive
officer of the Company (within the meaning of Section 13(k) of the U.S.
Securities and Exchange Act of 1934, as amended)), constitute a loan owed by you
to the employer, effective on the Due Date. You agree that the loan will bear
interest at the then-current Official Rate of H M Revenue & Customs (“HMRC”), it
shall be immediately due and repayable, and the Company or your actual employer
may recover it at any time thereafter by any of the means referred to in Section
I(2) of this Addendum. Notwithstanding the foregoing, if you are a director or
elected, corporate officer of the Company, you shall not be eligible for a loan
from the Company to cover the Tax-Related Items. In the event that you are such
a director or officer and Tax-Related Items are not collected from or paid by
you by the Due Date, the amount of any uncollected Tax-Related Items will
constitute a benefit to you on which additional income tax and national
insurance contributions (“NICs”) will be payable. You understand that you will
be responsible for reporting any income tax and NICs due on this additional
benefit directly to HMRC under the self-assessment regime.



--------------------------------------------------------------------------------



 